Plaintiff asks that our original opinion "should be so modified as to preserve plaintiff's right to proceed against Madsen, the car dealer" and assignor of the conditional sale contract upon which the present suit was brought.
The petition is denied since Madsen was not a party to the cause and as such not "directly interested in the subject-matter" of the action. He had no right to control the proceedings or to examine and cross-examine witnesses, nor could he have appealed from the order or judgment finally entered. Clearly, then, no rights or remedies as between plaintiff and Madsen were in any way involved or determined in the present cause. Counsel should know that this is so since no one but the parties to the cause, or their privies, could be bound by the result here reached. Madsen has not intervened or applied for leave to become a party, hence *Page 289 
he is a "stranger" to this cause. 5 Dunnell, Minn. Dig. (2 ed.) §§ 7314, 7314a, and cases cited under notes; State v. Tri-State T.  T. Co. 146 Minn. 247, 251, 178 N.W. 603; State ex rel. Nordin v. Probate Court, 200 Minn. 167, 169, 273 N.W. 636.
Other matters concerning which complaint is again made were considered and determined in our former opinion, to which we adhere.
Petition denied.